 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate and would dismiss the petition on the ground that thesingle-plant unit requested is inappropriate.6Member Peterson took no part in the consideration of theabove Decision and Direction of Election.6 The Firestone Tire & Rubber Company, 103 NLRB 1749; Los Angeles Paper Box & BoardMills, Inc., 101 NLRB 1026; Bigelow-Sanford Carpet Company. Inc., 100 NLRB 1021; BasaltRock Company, Inc., 96 NLRB 1058.CHECKER TAXI COMPANYandJOHN A BRATTIN and HOW-LAND E. BOSWORTH,et al. andLOCAL 496, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, A. F. L.Cases Nos.1-CA-1132 and 1-CA-1144. December 4, 1953DECISION AND ORDEROn June 23, 1953, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in these cases, finding that the Re-spondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto. There-after, the Respondent, the Teamsters, and the General Coun-sel filed exceptions to the Intermediate Report and supportingbriefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report,the exceptions and briefs,and the entire record in these cases.The Respondent and theTeamsters contend,on several grounds, that the Board eitherlacks or should not assert jurisdiction over the present em-ployer.Without otherwise considering the merits of the cases,theBoard finds that it will not effectuate the policies of theAct to assert jurisdiction here and that,for the differentreasons set forth below, the complaint should be dismissed inits entirety.1.The Respondent operates approximately one-sixth of thetaxis licensed to do businessin the cityof Boston.It holdscontracts for the use of an exclusive ramp at each of 3 rail-road stations located in that city.In addition to such ramps,2 of thestationshave public stands at which all taxicab com-paniesmay, and do,pick up passengers.According to thestatement of the Respondent's vice president,MacOdrum, theRespondent annually makes approximately $ 384,000 in tripsfrom the stations or their environs.MacOdrum also statedthat the Respondent got its share of the trips to the stations,estimating that such trips constituted about 4 percent of its107 NLRB No. 85. CHECKER TAXI COMPANY267annual revenue, or about $ 100,000. The annualgrossreceiptsoftheRespondentareestimated to be approximately$2,500,000.1 Thus the Respondent derives approximately 19.3percent of its total revenue from carryingpassengers to andfrom the 3 stations.On the basis of these facts, the Trial Examiner found thatthe Board wouldassertjurisdiction under the rule which theBoard enunicated in the Cambridge Taxi Company case,' whereit concluded thatitwillnot effectuate the policies of the Act to assertjurisdictionover taxicab companies,except in thoseinstanceswhere both of the following factors are pre-sent: (1) The employer is either the sole taxicab com-pany operating in the area served by its cabs, whichservice instrumentalities of commerce, or is the holderof a contract, license, or franchise from some instrumen-talityof commerce, granting to the employer the privi-lege or right to serve, either exclusively or concurrentlywith others, a depot or terminal of such instrumentality;and (2) the employer derives a substantial portion of itstotalrevenue directly from carrying passengers to andfrom terminals or depots of these instrumentalities ofcommerce.The Respondent and the Teamsters contend that the TrialExaminer missapplied these standards in that the presentemployer does not derive a substantial portion of its totalrevenue directly from carrying passengers to and fromterminals or depots of instrumentalities of commerce.2.While recognizing that the carrying of passengers bytaxicab companies to and from railroad stations is not whollyunrelated to interstate commerce, Chairman Farmer andBoard Member Rodgers believe that such relation, absent un-usual circumstances not present in this case,is too inconse-q'1 ential and remote to warrant the assertion of the Board'sjurisdiction. For that reason, and since taxicab operations areessentially local in character, they would not assert juris-diction in this case.'Board Member Peterson finds merit to the contention thattheRespondent does not derive a substantial portion of itstotal revenue from carrying passengers to and from terminalsof instrumentalities of commerce. For that reason he alsowould not take jurisdiction in this case'Not $250,000,000, as stated by typographic error, in the Intermediate Report.2101 NLRB 13283Cf. Yellow Cab Company of California, 90 NLRB 1884, and cases cited on pp 1888-1892.4See Yellow Cab Company, 102 NLRB 1676, and cases cited therein 2 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,we shall dismiss the complaint in its entirety.5[The Board dismissed the complaint.]Member Murdock, dissenting in part and concurring in part:Idissent from the decision of two members of the Board todismiss this case in disregard of the Board's jurisdictionalplan on the ground that it would not effectuate the policies oftheAct to assert jurisdiction over any taxicab company. Ilikewise dissent from the determination of the third memberthat the $484,000 which the Respondent derives from carryingpassengerstoand from interstate terminals--representingapproximately 20 percent of its revenues--is nota"substan-stantial portion of its total revenue" and thus does not meetthe requirements of the present policy for the assertion ofjurisdiction over taxicab companies.6 When a majority of theBoard is deciding that it will not assert jurisdiction over ataxicabcompany which has an exclusive ramp at each of3railroad stations in a city the size of Boston, and whichannuallymakes 516,000 trips hauling passengers from thosestations, then it should be understood that for all practicalpurposes this Board has now abandoned jurisdiction over taxi-cab companies..Icannot agree with my colleagues that an en-terprise of this character should be treated as having no sub-stantial impact upon interstate commerce and join in a dis-missal of the complaint on any such ground.Iam persuaded, however, that similar considerations tothose which motivated the Board to conclude that "equity andfair play require thedismissalof the complaint" in AlmeidaBus, 99 NLRB 498, dictate the same conclusion and resulthere. The parties here have had a long bargaining history pur-suant to a certification of the Massachusetts Labor RelationsCommission in 1937. At the time the most recent union-secu-rity contract, on which the Respondent's conduct involved inthis case was based, was negotiated, and at all times beforethat, this Board was refusing to take jurisdiction of taxicabcompanies. The parties obviously and rightfully thought thattheir contract need only conform to the State law--not to theTaft-Hartley Act. Although the Board subsequently changedits policy to assert jurisdiction over taxicab companies, I be-lieve equity and fairness dictate that we do not entertain acomplaint proceeding based upon that contract. Accordingly,for this reason only, I would dismiss the complaint.5 See CambridgeTaxi Company,supra.In viewof our holding herein,we find it unnecessaryto considerthe other "jurisdictional" grounds urged for dismissing the complaint6CambridgeTaxi Company, 101 NLRB 1328. CHECKER TAXI COMPANY269Intermediate ReportSTATEMENT OF THE CASEThismatter arises upon a complaint dated October 29, 1952,1 by the General Counsel oftheNationalLabor Relations Board, herein called the General Counsel z and the Board,respectively, through the Regional Director for the First Region (Boston, Massachusetts),against Checker Taxi Company, herein called the Respondent, which alleged in substancethat the Respondent had: (1) In various enumerated ways since on or about January 10, 1952,interfered with,restrained,and coerced its employees in violation of Section 8 (a) (1) of theAct, (2) dominated and interfered with the administration of Local 496 in various enu-meratedmethods and contributed support to it especially by enforcing an illegal and dis-criminatory union-security clause in the collective-bargaining agreement between itself andLocal 496, (3) had discriminatorily discharged various named employees on or about January19,1952, because said individual had failed to comply with and abide by an illegal and dis-,criminatory union- security clause contained in said collective- bargaining agreement with Local496; and (4) by said discriminatory discharges and discriminatory enforcement of said illegal anddiscriminatoryunion-security clause caused its employees concertedly to cease work and goon strike and had thereafter refused to reinstate some 20 named employees,thereby violat-ing Section 8 (a) (1), (2), (3), and Section 2 (6) and (7) of the Labor Management Act, 1947,61 Stat. 136, herein called the Act. The Respondent and Local 496 duly filed separate answersadmitting certain allegations of the complaint but denying the commission of any unfair laborpractices.Copies of the various charges, complaint,and notice of hearing thereon were dulyserved upon the Respondent and the Union.Pursuant to notice,a hearing was held from November 24 to December 18, 1952, inclu-sive, in Boston,Massachusetts, before the undersigned Trial Examiner The General Coun-sel, the Respondent,and Local 496 were represented by counsel.All parties participated inthe hearing and were given full opportunity to be heard, to examine and to cross-examinewitnesses,to introduce evidence bearing upon the issues,and to present oral argument andfile briefs and proposed findings of fact or conclusions of law or both.The Respondent arguedorally at the conclusion of the hearing and all parties filed briefs on February 19,1953. OnMarch 23, 1953, Local 496 called attention to the case of N. L. R. B. v Rockaway NewsSupply Co , 345 U. S. 71Upon the entire record in the case, and from his observation of the witnesses,the under-signed makes the following:FINDINGS OF FACTITHEBUSINESSOF THE RESPONDENTChecker Taxi Company is and has been at all times material hereto a corporation dulyorganized and existing by virtue of the laws of the Commonwealth of Massachusetts and hasmaintained its principal office and place of business in the city of Boston, county of Suffolk,Commonwealth of Massachusetts, herein called the Boston plant, and is now and continuouslyhas been engaged at said plant in the operation of a transportation service by motor vehicleof passengersfor hire.The Respondent operates and maintains 275 taxicabs and employs approximately 700 driv-ers and about 40 maintenance men. The Respondent has contracts with the Boston TerminalCompany at the South Station, with the Boston and Maine Railroad at the North Station, andwith the New York, New Haven and Hartford Railroad at the Back BayStation, giving it theexclusive right to use the ramps at those stations for the purpose of picking up and deliveringpassengers.The Respondent estimated the dollar value of the annual trips from the NorthStation to amount to approximately $ 162,000, from the South Station about $ 114,000, and fromthe Back Bay Station about$108,000,from an estimated 156,000 trips from the South Station,216,000 trips from the North Station, and about 144 trips from the BackBayStation. As thei The complaint is based upon an original charge filed on February 15, 1952,by John A.Brattin and upon charges subsequently filed by various other individuals,all of which weresubsequently amended.2 This term specifically includes the attorney appearing for the General Counsel at thehearing.337593 0 - 55 - 19 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDannual gross receipts of the Respondent were estimated by Respondent's officials to beabout $ 250,000,000, it is clear that about 11 percent of the Respondent's revenue is derivedfrom trips originating from one of the above-named stations. The Respondent admits that itsecures ' its share" of the trips taken by passengers to the above-named stations andestimates that such trips constitute approximately 4 percent of its annual revenueIn addition, officials of the Respondent estimated that it purchased approximately 100 newautomobiles a year at an approximate cost of $160,000 Respondent also estimated that itsannual purchases of automotive parts, materials, and supplies amounted to approximately$ 300,000In the recent Cambridge Taxi Company case, 101 NLRB 1328, the Board concluded "thatitwill not effectuate the policies of the Act to assert jurisdiction over taxicab companies,except in those instances where both of the following factors are present, (1)The employeriseither the sole taxicab company operating in the area served by its cabs, which serviceinstrumentalities of commerce, or is the holder of a contract, license, or franchise fromsome instrumentality of commerce, granting to the employer the privilege or right to serve,either exclusively or concurrently with others, a depot or terminal of such instrumentality;and (2) the employer derives a substantial portion of its total revenue directly from carryingpassengers to and from terminals or depots of these instrumentalities of commerce."In view of the aforementioned exclusive contracts with the railroads operating the 3 mostimportant railroad depots in the city of Boston and of the estimated revenue of $384,000derived from trips originating from such instrumentalities of commerce--without mention-ing the revenue derived from trips to such instrumentalities- -the undersigned finds thatRespondent is engaged in commerce within the meaning of the Act.ILTHE ORGANIZATION INVOLVEDLocal 496,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, affiliated with the American Federation of Labor, hereinafter referred to asLocal 496, and District 50, United Mine Workers of America, hereinafter referred to asDistrict 50, are labor organizations within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The factsSometime in 1937 the Massachusetts Labor Relations Board, as a result of an election con-ducted among the drivers of the Respondent by that organization, certified Local 496 as thebargaining representative of the Respondent's drivers. Ever since that certification theRespondent has at all times had contractual relations with Local 496. The last 2 contractsfrom 1946 to 1950 and the 3-year renewal thereof negotiated in November 1950 between theRespondent and Local 496 have contained the following identical union-security provision:The employer shall employ only members in good standing of the Taxicab, Bus, FuneralDirectors and Chauffeurs Local 496, or those becoming members of Local 496 withinthirty (30) days of the employment.By May 1950 the affairs of Local 496 were in such shape as to cause its attorney at thepresent hearing to remark, in a classic example of understatement, that the Local was"not proud" of certain events in its past history. Among other things funds of the Localhad been embezzled and the officers had refused to hold meetings, to obey orders of themembership, or to prosecute the officer responsible for the defalcation At the May 1950meeting of the Union, which held the bargaining rights in 5 or 6 of the largest taxi com-panies in Boston and vicinity, the membership passed a resolution establishing a com-mittee, composed among others of John A. Brattin, Howland E Bosworth, and one Claugh-erty 3 for the purpose of carrying out the mandates of the body in the event that the officerscontinued their failure to do so.Soometime thereafter William F. Burke replaced Claugherty on the committee which hasremained in existence continuously from its inception to the present time. Representativesfrom all taxi companies in Boston were on this committee. CHECKER TAXI COMPANY27 1Despite pressures brought to bear from a variety of sources, this committee, acting undertheauthorityof the above-noted resolution, successfully brought the then treasurer ofLocal 496 to trial for embezzlement of union funds for which he was found guilty by a juryand sentenced to a term in the penitentiary. In addition the committee has sought by legalaction to invalidate the 1950 contract abovenoted for the reason among others that the officersof Local 496 failed to submit that agreement to the membership for ratification as ordered bythe membership. Ultimately--and subsequently to the events material here--John V. Jenkins,president of Local 496 during his period, lost his office and the Local was placed in trustee-ship by the International Union. In short, throughout the periodhereunder consideration, therehas been seriousmtraunion dissension over the conditions existing in Local 496 and thiscommittee played a leading role in attempting to "clean up the mess."Litigation became rife. Among numerous other resulting lawsuits, the committee broughtsuit in a State court to invalidate the 1950 contract between Local 496 and the Respondent.Thus far this attempt has been unsuccessful. In fact there has been so much litigation forand against this committee that even the attorneys involved are unsure as to the status ofthe various causes and even the results of those litigated. Actually this litigation is notmaterial here other than to indicate the seriousness of the intraunion dissensionAt a meeting of Local 496 held on December 16, 1951, a resolution was duly offeredwhereby the membership of Local 496 "disaffiliated" from said Local and "affiliated" withDistrict 50, UMW John V. Jenkins, presiding as president, declared the motion out of order.The ruling was appealed to the floor where Jenkins' decision was reversed and the resolu-tion offered was thereafter passed by a large, but not unanimous, vote. Thereupon Jenkinswalked out of the meeting and his place was taken by the vice presidentWilliam R. Dugan,district representative of District 50, was invited to and did thereafter address the meetingAuthorization cards for District 50 were then passed out among the members for signatureand many were executed by the drivers present.On December 27, 1951, Dugan, acting as representative for District 50, addressed aletter to the Respondent claiming that his organization represented a majority of Respondent'semployees and requesting recognition and bargaining from the Respondent No answer wasever made to this letter.By letter dated January 10, 1952, over the signature of John V. Jenkins, Local 496 informeditsmembers that their dues must be paid in full by January 19 or else Local 496 would se-cure their discharge under the union-security clause of the 1950 contract. This letter wasmailed to each of the members of the Local and a copy thereof was posted on the Respondent'sbulletin board.4 This letter read as follows:January 10, 1952TO ALLMEMBERS:Your attention is called to Article V. Sec.5 of the Local Constitution which provides:"Any member becoming three months in arrears for dues, fines, etc. shall standsuspended,and will not be allowed to work in any shop under our jurisdiction un-til he pays up to date in full."Your attention is also called to SectionI(A) ofthe contract between Local #496and your Company:"The Employer shall employ only members in good standing of the Taxi Cab, Bus,FuneralDrivers & Chauffeurs Local#496, or those becoming members of Local# 496 within thirty (30) days of the date of employment."4 This testimony was strenuously disputed by the Respondent whose witnesses, withoutexception, testified that it never permitted union notices to be posted upon its bulletinboards, especially in certain glass-enclosed bulletin boards which were locked with a keyunder the control of the garage superintendent. However, even the Respondent's witnessesadmitted that on occasion union notices had been found tacked to certain open bulletin boardsof the RespondentThey also testified that such notices were promptly removed upon dis-covery. Although not of overwhelming importance here, the undersigned believes, contraryto the testimony of the Respondent, that the testimony proves that the aforementioned letterwas posted in the locked glass-enclosed bulletin boards of the Respondent. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDFailure to pay dues will mean loss of your job and all insurance benefits. Any per-son who has not paid up his dues by Saturday, January 19th, will be suspended in ac-cordance with the Constitution, and notice will be sent to your Employer.Any member who joins or participates in meetings or activities contrary to the bestinterests of Local # 496 is subject to being brought up on charges in accordance with theConstitution.The Superior Court, (Judge Murray) has upheld our contract with the Cab Companiesas valid and binding. All drivers must be members in good standing of Local #496 inorder to keep their jobs and benefits!Fraternally yours,Is/ John V. Jenkins,JOHN V. JENKINS,President & Bus. Agent.On January 13, 1952, a meeting of the drivers was held at the Bradford Hotel in Bostonunder the auspices of the committee acting as an "Organizing Committee for District 50."At either this or the previous meeting, Brattm, Bosworth, and Burke were appointed to officialpositions upon the District 50 organizing committee by Dugan. At this meeting more District50 authorization cards were executed. In addition the meeting authorized the committee tocall a strike if in its view that step was necessary in order to prevent the collection of duesby Local 496 as threatened in their letter of January 10. By this time some 887 taxi driversout of the approximately 1,000 regular drivers employed by the 5 major taxicab companiesin Boston under contract with Local 496 had executed District 50 authorization cards.On the afternoons of January 16, 17, and 18, 1952, the committee of Brattin, Bosworth, andBurke attempted to confer with Frank Sawyer, president of the Respondent, about Local 496'sthreat to collect dues or cause the discharge of the unpaid drivers but, being unsuccessful inthat endeavor, did confer on each of these afternoons with Howard MacOdrum, Sawyer'sexecutive vice president. These three conferences were practically identical with the com-mittee attempting to prevail upon the Respondent to remain "neutral" in this mtraunionquarrel, i.e., to agree not to force its employees to pay dues to Local 496 on pain of dis-charging drivers who failed to pay under the terms of the union-security clause of the 1950contract. 5 These conferences brought forth no written statement from the Respondent butthe committee was satisfied from MacOdrum's "neutrality assertion" to them that the Re-spondent would make no attempt to force the drivers to pay the dues nor discharge any driverfor failure to do so. On the other hand MacOdrum, while admitting that he reasserted theRespondent's neutrality stand, denies having made any promises that it would not enforce thecontract as predicted in Local 496's announcement of January 10. In view of MacOdrum'sadmission regarding his "reassertion" of the Respondent's neutrality position, the undersignedfinds that the committee was led to the reasonable conclusion that the Respondent had agreedto remain "neutral," i.e., not to force the drivers to pay dues to 496 and not to dischargethose who refused to pay.5 The evidence is very clear that this security clause had never before been strictly enforcedand that no one had actually been discharged by the Respondent for their failure to pay dues.Itwas also clear that the requirement that drivers should either be members of Local 496 orbecome such within 30 days was honored more in the breach than in the enforcement sinceMay 1951 The evidence is just as clear that on occasion Thomas Healey, Respondent'strafficmanager, would call delinquent drivers, listed for him by the Union, into his office,remind them of their arrearage in dues to the Union and take "volunteer" checkoff cards fromthem to cover the arrearage, which cards would be honored by the Respondent's payrolldepartment so that the money would be subtracted from the weekly paycheck of the driverand paid to Local 496. The Respondent insisted, however, that for the 8 months prior toJanuary 1952 the Respondent was never requested to and did not bring this pressure to bearupon its delinquent drivers. However, in May 1951 officials of Local 496 conducted a duescheckup upon all the Respondent's drivers on the Respondent's premises by refusing topermit any driver whose dues were not then paid up in full to take his cab out that day untilhe had either paid his dues in full or had arranged a checkoff agreement with the Respondentwhereby his unpaid dues would be checked off from his weekly pay. CHECKER TAXI COMPANY273However, within a very few minutes after the conclusion of the meeting on January 18between the committee and MacOdrum on this matter, the Respondent posted upon its bulletinboards a long notice explaining that the Respondent was bound by a legal contract to Local496 and containing the following:The Companyisa party to a contract[withLocal 4961. It must abide by that contractas it is written.Although this announcement had been in preparation for a week or 10 days prior to itsposting,theRespondent failed to show it to the committee prior to its posting.Nor didMacOdrum mention it at any of these conferences.Sometime on the afternoon of January 18, Frank Sawyer telephoned Boston police,informedthem that he was expecting labor trouble at the plant,and asked them to have available apolice detachment to maintain order and to protect property.In answer to this request,Captain Russell of the Boston police ordered a four-man plainsclothes detachment to the Re-spondent's plant on the afternoon of January 18. He also ordered a much larger detachmentof uniformed police to be available at his station on January 19 in order to be prepared forfor any emergency.Frank Sawyer explained this request of the police on the ground that he had heard"rumors"of an intention to strike on January 19. Although this explanation omitted any mention of theRespondent's forthcoming announcement of January 18, it is also clear that he knew that thecompany announcement was to be posted that afternoon and it is obvious from his actionsthat he recognized what the reaction of the drivers would be thereto.The posting of this announcement naturally caused great excitement among the drivers.The committee met on the morning of January 19 in the offices of District 50 to decide whataction, if any,should be taken regarding the threat of Local 496 to collect dues or cause thedischarge of those refusing to pay and the notice of the Company that it would enforce thesecurity clause of the contract withLoca1496.Telephone calls and telegrams to Frank Sawyerat his office and at his home remained unanswered although Sawyer testified that he was at hishome during the time. At noon the committee decided to call a strike in protest against thepayment of dues and the enforcement of the union-security clause of the contract.The strikebegan about 3:30 or4p.m.,justprior to the time that the night shift was scheduled to go on theroad. Captain Russell ofthe Boston police had been on the Respondent's premises an hour or sobefore the strike began and promptly ordered the squad of from 30 to 50 policemen, who wereassembled and awaiting his orders at this police station,dispatched to the garage.The strike was effective and few, if any, cabs of the night shift"rolled"although a veryfew cabs remained on the streets.Only25 drivers manned cabs that night, about one-tenth ofthe regular night shift, and those rolled only after Frank Sawyer had made the most extrava-gant promises and inducements to any drivers who would take their cabs out with or withoutpolice protection.In fact,in order to secure any drivers, Sawyer promised those driverswho would take cabs out 100 percent of their evening "take,"i.e., total revenue,instead ofthe usual 45 percent.The eveningof January19 was one of utmost excitement and numerous meetings aroundthe garage.Soon after the strike began all the drivers gathered in the drivers' room at the Respondent'sgarage.This is a large room variously estimated from 80 by 40 feet to 40 by 20 feet with alarge table located in the center of the room.Thisevening the room was jammed with drivers,some two or three hundred of them packedin about as closely as humanly possible.TreasurerSmedile of Local 496 opened the meeting from on top of the center table by making a speech inwhich he urged the drivers to return to work. When it was obvious that Smedile's efforts wereunsuccessful,Frank Sawyer climbed upon the table and, dismissing Smedile with the words"You're doing me no good,"began to harangue the drivers in an effort to get them to returntowork. It was a loud,raucous gathering creating a "din" of noise and confusion.AlthoughFrank Sawyer retained the center of thestagefor2 hoursor more, during the course of whichhe promised those drivers who took cabs out that night 100 percent of their gross receipts,his success was less than phenomenal for only 25 regular drivers took out their cabs thatevening. Frank Sawyer himself testified that time and time again just as he would have thedrivers ready to return to work, Brattin,Bosworth,Burke, or Garshick would speak up aboutsome one of the gripes which the men had and, in Sawyer's own words, "the men would flopback."Sawyer had invited the drivers to air their grievances.During the course of the speech 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurke and Sawyer got into an argument over the Respondent's policy regarding uniforms. 6Frank Sawyer testified,and was confirmed in his testimony by other witnesses of the Respond-ent, that Burke called Sawyer a "goddambar"during the course of their discussion.A drivernamed Garshick objected during the course of the meeting to the fact that the Respondent'sgroup accident policy for the drivers in the face amount of$1,000 was cancellable withoutnotice to the individual driver.AlthoughSawyer claimed that all similar group accidentpolicies contained this same objectionable clause as part of the standard insurance form, heagreed to look into the objection and to see what could be done.7He also stated orally thathe personally would guarantee the $1,000 face value of the policy.Garshick demanded thatSawyer"put it in writing"which Sawyer refused to do saying that his word was his bond.Garshick's answer was hardly in language heard in high society whereupon Sawyer preemptorilyordered Garshick to be quiet in hardly more polite language.At other parts of the meetingBrattin and Bosworth likewise expressed their disbelief in certain statements made by FrankSawyer regarding gripes raised by them. Brattm angered Frank Sawyer to such an extent thatat one point Frank Sawyer threatened to knock Brattin's teeth "down his throat."6As perhapswas to be expected,many of these comments and answers were in vigorous,if hardly polite,phraseology.Among other questions raised by the drivers at this time was whether or not the Respondentwas going to force its drivers to pay dues to Local 496 in order to hold their jobs with theRespondent.Sawyer answered that the Respondent was legally bound by a legal contract toLocal 496. 'Ihe testimony also developed than on occasions during the meeting Sawyer wouldmake a positive concrete statement,the drivers frequently shouted for him "to put it inwriting"but Sawyer refused to put anything in writing maintaining that his word was his bond.When it became apparent that Sawyer was not going to be able to break the strike,he agreedto a request made by the committee that he sit down and talk with Roy Dugan of District 50.When Dugan arrived in response to a telephone call, he and Frank Sawyer went into confer-ence behind closed doors.This was a rather stormy session with Sawyer repeatedly tellingDugan that "the sin is on your soul"and with Dugan demanding recognition of District 50 andbragging that District 50 was going to takeover the taxi business in Boston. It is not surprisingwith two men talking so faroffthesubject that the hour-long conference ended without tangibleresults.As this conference ended 4 automobiles containing about 20 Teamsters'union officials andattorneys drove into the Respondent's garage. As President John V. Jenkins alighted fromhis car a striker yelled"there goes the [so and so]" and made a dash towards him. If thestriker intended to assault Jenkins,he was stopped short of his purpose. The passengers fromthese cars immediately went in to confer with Frank Sawyer,again behind closed doors. Atthis conference Attorney Roitman of the Teamsters informed Sawyer that Local 496 had alegal contract with the Respondent and expected the Respondent to live up to it. Sawyer coun-tered by pointing to the"no-strike clause" contained in the contract and demanding thatLocal 496 supply him with drivers in order that he could get his cabs rolling.Local 4966Although the Respondent's rule book required the drivers to be in "standard uniform,"itwas quite generally agreed that dark clothing satisfied that requirement However theRespondent maintained a stock of dark uniforms for sale to its drivers,a concession whichsold uniform articles"at cost," according to Garage Superintendent Trundy,who had chargeboth of the clothing concessions and of determining if the drivers were sufficiently present-able to be allowed in public.Not unexpectedly many of the drivers purchased their clothingat the concession.7The succeeding policy the Respondent secured for its drivers had a different cancellationclause which-removed Garshick's objection.6During this testimony Frank Sawyer readily admitted having made a threat to knockBrattin down. However, his admission on the point made the unanimity with which his under-lings had previously denied having heard him make any such threat even more remarkable.At this point the undersigned would like to compliment Frank Sawyer on having been aremarkably truthful witness in the opinion of the undersigned as there are only a very fewplaceswhere his testimony can be questior.ad.Unfortunately the undersigned cannot makethissame observation regarding the testimony given by some of his underlings Whilecommenting upon credibility,the undersigned must also compliment Brattin. Bosworth, andBurke upon their honesty although Burke almost eliminated himself from this category bybecoming evasive on cross -examination.There were few real conflicts among these fourmen. CHECKER TAXI COMPANY275promptly disclaimed any and all responsibility for the strike and acknowledged its inabilityto supply Respondent with the drivers necessary tb operate his fleet of cabs. After some idlethreats of suits and countersuits by each of the conferees, this conference also broke upwithout tangible results and the Teamsters' officials departed.Upon the departure of the Teamsters, Frank Sawyer began another meeting, this time withDugan and the committee of Brattin, Bosworth, and Burke At this time Frank Sawyer againreiterated that the Respondent would remain neutral between the two factors, that the Re-spondent wanted all its drivers to return to work, and that the Respondent would not opposean election conducted by the Massachusetts State Labor Relations Board to determine whichunion actually represented the Respondent's drivers. When the committee requested FrankSawyer to put all this in writing,he again refused reiterating that his word was his bond.Much of the time spent in this conference was spent in trying to force Sawyer to put the afore-mentioned three points into writing which Sawyer refused to do, reiterating that he was"making no deals." 9At this point Dugan and the committee conferred privately for a few minutes to determinewhether to accept Sawyer's word or not. Upon Dugan's insistence, the committee agreed todo so. They then returned to the conference and stated that they would recommend to thedrivers that the strike be ended upon the aforementioned three terms: There were to be norecriminations against the strikers,Respondent was not to force the payment of dues toLocal 496, and the Respondent would not oppose an election by the Massachusetts State LaborRelations Board.The conferees thereupon went into the drivers' room with Sawyer and MacOdrum standingin the doorway to the drivers' room Dugan then informed the men that he and the committeerecommended that the strike end as the Respondent had agreed to return all the drivers towork, to remain neutral and not to oppose an election to be held by the Massachusetts StateLabor Relations Board. As Dugan completed this statement, Frank Sawyer listening from thedoorway raised his hand as though to object to Dugan's statement.Seeing this,Dugan turnedto him with a remark to the effect that if this was not his agreement, the strike would goonFrank Sawyer then said: "Oh! - never mind " The men then voted unanimously to returnto work and the strike ended about 2 a. m on February 20, 1952. wIn reliance upon this three-point program, the drivers all returned to work on January 20and 21 as usual Brattin, Garshick,and Burke drove their usual shifts during that period.For some reason not explained in the record the Respondent continued to maintain a policeguard in and around the garage at this timeOn January 21, as per agreement with the Respondent,Roy Dugan filed a petition for cer-tification of the drivers in the Respondent's employ with the Massachusetts Labor RelationsCommissionThat same day Dugan telephoned the owners of two other taxi companies ofBoston and inquiredif theywould recognizeUMW as therepresentative of their driversUpon receiving a negative answer in each case,Dugan answered that that was "all"he wantedto know.a Although Frank Sawyer's testimony stressed his own reiteration of the fact that he wasmaking "no deals," he nevertheless candidly admitted having expressed the desire to have"all the drivers" return to work, that the Respondent would remain "neutral," and that theRespondentwould not oppose an election Despite Sawyer's "no deal"statements, it isobvious that he was in fact agreeing to the aforementioned three points which the committeehad been demanding all evening.it Sawyer's version differs onlyin degreefrom the above. Although denying that he wasin the drivers' room or heard Dugan's statement, Sawyer testified that Dugan immediatelyreported having made this statement to the men as well as their action thereon, that he,Frank Sawyer, promptly told Dugan that he had "misrepresented" the Respondent's positionas he had stated many times that there were "no deals." However, when asked what he ortheRespondent had done toclearup this claimed "misrepresentation," Frank Sawyerreadily admitted that the Respondent had done "nothing" about it His reason for this failureto clarifythe allegedmisrepresentation was that the men had returned to work so that therewas no need for any such clarification.Legally the undersigned believes that under either version of the facts, the Respondenthadmade an agreement with the committee However, this is one of the instances wheretheundersigned was unable to credit Frank Sawyer's testimony in full and believes thatSawyer was in the doorway and hear Dugan's statement to the men without objection. 276DECISIONSOF NATIONAL LABORRELATIONS BOARDAccordingto the testimonyof Frank Sawyer,having thought the matter over during theweekend and having become convinced-thatBrattin,Bosworth,Burke, and Garshick had"insulted and humiliated"him during the drivers'meeting in the drivers'roomon January19,FrankSawyer came to the officeon January22 and gave orders to discharge the above-named drivers.As usual Sawyer's subordinate officials concurred in this decision.When Brattinand Burke reported for work on the afternoonshift of January21 as usual,theyreceived orders from the dispatcher to report to Frank SawyerUponreporting asordered theywere dischargedby FrankSawyer in person and in the presence of CaptainRussellof theBoston police on the groundsthat theyhad "insulted and humiliated" Sawyer.Sawyer's parting word to them was to "getoff thepremises"The two men left the premisestogether without reporting their discharge to any of their fellow employees.Theyrepairedto the headquartersof UMWto consider their future actions.Acting upon orders of Sawyer,MacOdrum sat up all night so as to be able to dischargeGarshickwhen he reported for the early shift on January 22. Bosworth was also dischargedby MacOdrumwhen he reported for work on the afternoonof January24 having not reportedafter the first strike due to illnesswhich hereported to RespondentOn the morningof January 22 thefull committee,composed of committeemen from eachof the 5 taxi companies under contractwith Local 496,met in theUMW's officeto receivethe reports of the discharges and to determine upon a course of action.Fearing that the othertaxi companieswouldadopt similar retaliatory action against the committee member drivers,the committeevotedto strike all 5 companies.Brattin, Bosworth,and Burke expressed somedisapproval of this move contending that the strike should be limited to the Respondent.The strike began late in the afternoon of January 22 after the afternoonshiftshad reportedand were on the streets with their cabsThe driverswere notified of the strike in person orby sound truck. Employee Ralph Powers was oneof thedrivers who roamed aboutthe citynotifyingthe Checkerdrivers of the strike and urging them to return to the garage Some ofthese notifications verged upon the coerciveAs the Checkerdrivers returned to their garage that evening,theywere met by Respondentofficialswho informed the drivers that, if theyput up their cabs that evening,the Respondentwould consider that the men had quit theirjobsThedrivers were so informed not once butby every official theypassed.Respondent made sure that no driver returning his cab to thegarage was left uninformed on this matter So many drivers returned that the streets aroundthe garage were soon clogged withcabsparked and left by the returning drivers because theRespondent had locked the entrances to the garage in order to prevent the return of the cabs.Soon after the picket line was set up in front of the garage,Solomon,a picket,was set uponby 2 thugs well known to the Boston Police Department and severely injured. The policearrested all 3 persons involved.At the trial all 3 were convictedwiththe 2 thugs plead-ing guilty and withthe picket,Solomon, securing a reversal of his conviction upon appealSolomon was hospitalized.This strikecontinued until January24 when thestrike was called off upon the advice of aUMW officialfrom Washington,D. C., who fearedthat its continuance would lead to bloodshedWhen the strikersreturned to work on their regularshiftson January 24,1952, a largenumberof themwere notified by the Respondent's dispatcher to report to MacOdrum. Inaccordance with instructions the drivers lined up in front ofMacOdrum's office and wereinterviewedby him one, by one Allthe interviews were almost exactly similar.MacOdrumhad a list of the drivers in front of him with the time theyhad been offwork during the periodfrom January 15 to January 24 Toa number of menwho hadbeen out on strike during bothstrikesMacOdrumgave a white slip which indicated thatthe recipientwas discharged. Insome cases the word "dismissal"on the white slip was circled In others that word was notcircled--but the result was the same,theman was discharged. ii The menso discharged,listed inAppendix Aattached hereto, have never been reinstated by the Respondent.iiMacOdrum and others for the Respondent testified to quite dissimilar state of factsThey testified that MacOdrum with a list of drivers or a payroll in front of him asked eachman "what are you going to do'"and that as each answered as to whether he wanted toreturn to work or not, he was given a white slip if he did not desire reinstatement or a yellowslip if he did desire reinstatement.In view of the fact that,even excepting Respondent'sversion of these interviews, their testimony indicated that only 4 drivers allegedly insistedthat they preferred to go "chicken plucking," "retire from the cab business,"or somethingelse instead of being reinstated while over 20 drivers were not reinstated, the undersignedis unable to credit this testimony of the Respondent.Furthermore MacOdrum acknowledged CHECKER TAXI COMPANYB. Conclusions1.The contract277Basically this case originates in an intraunion quarrel wherein one faction of the Union,probably a very strong majority of the membership,attempted to clean up an internal unionmess caused by the deprecations of some of its officials,a portion of the history of Local 496which the present officers admittheyare "not proud"Originally the Respondent was no partof the cause of the quarrel although subsequently the question of wages did enter the pictureas the dissident majority group objected to certain wage provisions of the contract enteredinto between the Respondent and Local 496 in 1950. Finally, however, when the recalcitrantofficers of Local 496, none of whom now retain office in the Union, forced a showdown withthe dissident group through their notice of January 10, 1952, which required that "all mem-bers" be paid up in full by January 19, and that"all drivers"be members in good standingof Local 496, uponpainof dismissal from employment, the Respondent entered the fray on theside of the then officials of 496 on the ground that its contract with 496 was a legal andbinding contract requiring it to so do.Thus, at the, very outset of this case, the 1950 contract between Local 496 and the Respond-ent becomes a pivotal issue That contract contained the following union-security clause."The employer shall employ only members in good standing of the Taxicab, Funeral Drivers& Chauffeurs Local 496, or those becoming members of Local #496 within thirty (30) daysof the date of employment "The General Counsel vigorously maintained that this contract was illegal under the pro-visions of the Act as allowing at most only 29 days instead of 30 days for new nonmemberemployees to become members of the Union and because it failed to give those already em-ployed members any escape period.From thebriefs it appears that all parties quite generallyconceded that the clause as written might well be illegal. Both 496 and the Respondent arguedat some length that the fact finders should take into serious consideration in determining thelegality of the contract the fact that at the time the contract was executed it was generallyunderstood that the parties were under State law--admittedly the security clause was legalunder the Massachusetts Labor Relations Act--and not within the jurisdiction of the NationalLabor Relations Act as, at that time,the Board was refusing to assume jurisidiction overtaxicab companies for policy reasons Thus,they argued that the legality of the clause shouldbe determined by Massachusetts law and not by the Federallaw. Thisargument is not verypersuasive especially when one considers that the Board began to take jurisidiction over taxicompanies within a matter of only a month or two after the execution of the contract here butthe parties never bothered thereafter to conform any possible illegality in the terms of thecontract to the Federal Act.Time,however,has played tricks upon the General Counsel's contention.If this case hadbeen heard earlier,itseems from the decided cases that the Board would have held thissecurityclause illegal on both counts-above suggestion but from the more recent deci-sions,t it is apparent that the thinking on this problem has changed so radically that todaythe undersigned is constrained to hold that the security clause as written is fair upon itsface and legal under the terms ofthe Act.But on the theory that these clauses are ambiguous especially here where the first halfof the clause creates a closed shop,the Board has held that it is fair to look at the practicefollowed thereunder in order to determine the legality of such a clause is It is proper tolook at the enforcement of such a clause in order to determine that it was enforced inaccordancewith terms of the Act.So in the present case we find that until May 15, 1951, Local 496 regularly furnished theRespondent with lists of those employee-members who were in arrears in the payment oftheir dues and that the Respondent thereupon caused the delinquent member to pay or toarrange to pay by means of a checkoff system. Furthermore,the Respondent also made itthat he completed these 20- odd interviews in some 15 minutes so that it is obvious that notmuch time was spent talking during these interviews.Thisconforms the testimony of numer-ous of the dischargees that no words were exchanged,that, after giving their names, Mac-Odrum checked his list and handed the man his white slip.12 KrauseMilling Co., 97 NLRB 536; N. L. R. B. v. United Electrical, Radio & MachineWorkers of America, Local 623 (U. E.), 203 F. 2d 673 (C. A. 3).is Kaiser Aluminum and Chemical Corp, 98 NLRB 116. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsbusiness to see that its new drivers joined 496 in order to retain their employment. How-ever, the evidence showed that neither the Respondent nor 496 was anything but lax in re-gard to the 30-day grace period provided for in the contract. On or about May 15, 1951,Teamsters and496 officials working at the Respondent's dispatcher's cage, apparently withthe Respondent's full knowledge and consent, made what was referred to as a "book check,"i.e.,drivers were not permitted to take their cabs out until they had shown either a fullypaid up union book or had made checkoff arrangements with the Respondent to pay any de-linquency.The evidence does not disclose what, if any, attention was paid at that time tothe30-day period as to either the drivers' date of employment or of his membership.Following this book check of May 15, 1951, the evidence is clear that, thereafter untilJanuary 10, 1952, neither the Respondent nor 496 paid much, if any, attention to the securityclauseThis was probably due to the fact that the legality of the contract was in questionin the courts of Massachusetts Drivers were permitted to work for periods of months be-fore the Respondent called their attention to the fact that they had to be members of 496as a condition of continued employment Local 496 failed to submit statements of delin-quencies of the various drivers although, on occasions, the Respondent would remind somedriver of his delinquencyFor this period it is fair to say that the enforcement of the se-curity clause was extremely lax, if not altogether lacking.The notice to members dated January 10, 1952, by 496, however, completely reversedthis pictureThis notice, i4 although addressed to "all members" is from its own carefuldifferentiation between "members," "any person," and "all drivers" intended to refer toallof the Respondent's employees, members, nonmembers, and new employees As thenotice gave a period of only 9 days' grace instead of the statutory 30 days required by theAct, it called for clearly illegal enforcement as to those nonmember drivers who had enteredthe Respondent's employ within the 30-day period prior to January 19, 1952 Local 496'sinsistence upon "membership in good standing" fails to comply with the provisos of Section8 (a) (3) which restrict the employer's right to discharge an employee strictly to hisfailuretopay or tender the periodic dues to the union. If an employer "has reason to believe"that the discharge of an employee has been requested by a union for and cause than thatfailure, then the employer has no right to discharge as requested. The notice, however,clearly points out that "dual unionism" (such as this dissident group had resorted to theadmitted knowledge of Respondent) is also a cause for loss of "membership in good standing"and so a cause for discharge This is definitely contrary to the Act.i5 So unless the provisosof Section 8 (a) (3) of the Act are read into the security clause here in question as the courthas recently indicated they must be,16 the requirement of "membership in good standing"wouldmake the clause illegal under the Act. Hence, if the enforcement of the securityclause was in conformity with the interpretation in the January 10 notice to members, theenforcementwas to be contrary to the Act and illegal It is to be recalled that Brattin,Solomon,Hefler,Newell,Kellems, and Burke, among others involved here, were fullypaid-upmembers of 496 during thisperiod. It is alsointeresting to note that despite this,496 had, according to Frank Sawyer, previously importuned Respondent vainly on manyoccasions to discharge Brattin and Burke. However, Respondent's notice of January 18would indicate its acquiescenceat least inthe threat to discharge fully paid-up employeesfor"dual unionism." Thus it appears that as of January 18 Respondent and 496 intendedtoenforce the contract in an illegalmanner asto both new drivers whose employmentbegan within the 30-day period prior to January 19 and as to paid-up members of Local 496who had been active in the meetings of the dissident group.By its posted notice of January 18, 1952, the Respondent acquiesced in this illegal inter-pretation of the security clause by 496. This acquiescence is made even clearer than theposted notice itself when we consider the refusal of MacOdrum for the Respondent to giveand keep a promise to the committee that the Respondent would not require the paymentsof dues as demanded by the notice of 496 If we admit that there is much "double talk" intheRespondent's notice and subject for that reason to differing interpretations of what theRespondent actually meant, still theinterpretationplaced thereon by the committee and thedissident group to the effect that Respondent intended to enforce the contract illegally in'4See supra>sWestinghouse Electric Corporation, 96 NLRB 522.Is N.L.R.B.v.United Electrical, Radio & Machine Workers of America, Local 622(U. E ), supra. CHECKER TAXI COMPANY279accordance with the January 10 notice was a perfectly logically and reasonable interpreta-tion of the posted notice. For the reason stated above, the undersigned must find that theinterpretation of the phraseology of the union-security clause here in issue as set forth inthe notice to members of Local 496 and as acquiesced in by the Respondent was contrary tothe requirements of the Act, and thereforeillegal.Itfollows therefrom, both logically and from the decided cases of both the Board andcourt, that by acquiescing in the attempted illegal enforcement of the union-security clause,the Respondent assisted Local 496 in contravention of Section 8 (a) (2) of the ActItalso logically follows that the strike which was precipitated by the Respondent's ac-quiescence in the illegal interpretation of theunion-security clause was a protected con-certedactivitytoprevent the commission of an unfair labor practice and thus wasan unfair labor practice strike entitling those participating therein to reinstatement uponapplication.2.The discharges of the committee and GarshickAs found above, the Respondent's notice of January 18, acquiescing in the illegal interpre-tation and enforcement of the Union's security clause of the 1950 contract caused the com-mittee to call the strike of January 19 which the employees almost universally joined despitepowerfulmonetary and other inducements offered by Frank Sawyer in attempting to breakthe strike on the evening of January 19 during his talk to the employees from the table inthe drivers' room These inducements were far from successful as seen from the fact thatnomore than 25 drivers on the evening shift took out their cabs that evening. According totheRespondent's own witnesses, every time Frank Sawyer would succeed in getting thedrivers to the verge of abandoning the strike,oneof the committee or Garshick would bringup another of the grievances of the drivers with the result that the drivers would again holdfirm to their resolve to maintain their strike. Although this was no doubt a frustrating ex-periencefor Frank Sawyer, he had nevertheless invited the men to tell him their grievances.Thus if Sawyer was frustrated by his failure to break the strike, he had no one but himselftoblame for that failure. During his testimony Sawyer reiterated innumerable times hisfrustration and bewilderment over the turn of events whereby his own employees so clearlyshowed their preference for the leadership of their own committee to his own. No em-ployerwould enjoy this nor would one like having his own employees insist that he "putinwriting" his own verbally suggested corrections of the grievances presented. Nor doesanyone relish having his word questionedas wasdone in the give and take of that evening'smeeting.In addition,Respondent's witnesses, testified and in each case was contradicted by thetestimony of the member of the committee involved or by Garshick, that the committee orGarshick applied certain uncomplimentary epithets to Frank Sawyer. The language mentionedwas not polite, pretty, or complimentary indicating as it did the employees' distrust ofSawyer. It was also on occasion no doubt both vulgar and profane. On the other hand, despiteall these objectionable features, while it may not have been the usuallanguageof the garage,itwas obvious from the testimony of the Respondent's witnesses that it was not the firsttime such language had been heard there.i7 Although MacOdrum testified that he noted how"careful" Frank Sawyer had been in his choice of language during the meeting and Sawyerhimself testified that he had "foresworn swearing"years ago,a statement belied once duringSawyer's appearance on the stand, there was testimony, also denied, that during the meetingSawyer had once threatened to knock Brattm down--or some like phrase--so that it seemsobvious from the testimony, as well as from the probabilities, that the faulty language didnot lie exclusively on one side While the use of this blunt and emphaticlanguage was de-nied in each instance and on both sides, the undersigned finds it hard to believe that, in thetense situation then existing, such phrases were not bandied about. In fact, the undersignedissomewhat surprised at the relative moderation of the language in view of the situationthere existing. It is a well- recognized fact that bargaining meetings and strike situationsIT Lest anyone get the wrong idea as to the language and epithets testified to from the under-signed's failure to set.them out in full, let it be said that the words allegedly used are notunknown or unused in more polite or, perhaps, more social circles than the garage. In fact,they are emphatic words but, because of their quite general use today, especially in malecircles, would not qualify as "fighting words." 280DECISIONSOF NATIONAL LABORRELATIONS BOARDsimilar to the one under consideration here appear to be conducive to much more immod-erate phraseology than the testimony in this case would indicate occurred on January 19. IsAs found heretofore, the strike of January 19 ended earlyon the morningof January 20with the assurance, among others, that all strikers were to return to work without discrim-ination. Even at the hearing Frank Sawyer acknowledgethat he intended that all the strikers--in this case this was almost synonymous with "all the employees"--return to work. However,according to Frank Sawyer, in thinking the matter over the weekend, he became convincedthat he had been "humiliated and insulted" by the language used by Brattin, Bosworth, Burke,and Garshick during their interruptions of his speech at the January 19 meeting and, there-fore, determined to discharge them for that reason.However, there is one significant piece of evidence which not only fails to corroborateFrank Sawyer's theory but, indeed, rather completely demolishes it. That piece of evidenceis a fact that the Respondent retained a police guard around its garage even after the end ofthe strike of January 19 as though in anticipation of a further and separate strike. Just asSawyer had anticipated that the strike of January 19 would grow out of the posting of theRespondent's notice of the day before and had arranged for police protection to be availablein anticipation of the strike of the 19th, just so he apparently foresaw a second strike arisingout of the anticipated discharge of the leaders Qf the employees, the committee and Garshick.Moreover, when the second strike ended on January 24, so did the police protection. So it isclear that the Respondent anticipated a continuation or a second strike to begin soon afterthe conclusion of the original strike This anticipation must have come from the anticipationof some action on its part which would cause another strike. No surer cause can be imaginedthan the discharge of the committee, the acknowledged long time leaders of the employeesat the Respondent's garageThese alleged "insults and humiliations" apparently had so upset Sawyer that ExecutiveVice-President MacOdrum stayed up all Monday night so as to be sure to discharge Garshickwhen he reported for work at 5 30 or 6 a. m. on Tuesday, his first regularly scheduled timetowork following the strikeWhen Garshick arrived at MacOdrum's office as ordered onTuesday morning, MacOdrum told him that he was fired for "insubordination and inciting ariot."Of course, as Garshick pointed out, there had been no riot. MacOdrum then ended theconversation by pointing out that anyhow Garshick had not aided the Respondent's cause. The"insubordination" mentioned by MacOdrum could only have been the fact that Garshick hadbrought up the drivers' grievance that the insurance which Respondent carried on its driverscould be canceled by the insurance company and the Respondent without the consent of thedriverThis grievance was both invited and accurate--being subsequently corrected when theRespondent took out its next policyWhen Sawyer stated in answer to Garshick's grievanceat the meeting of January 19, that he would look into the grievance and, in the meantime,would personally guarantee the policies, Garshick, as happened many other tunes during thecourse of that meeting, demanded that Sawyer "put it in writing " Again, as was also fre-quently the case during that evening, Sawyer refused to put it in writing, stating that his wordwas his bond Until the meeting of January 19, Garshick had been a rather inactive partici-pant in the dissident movement although he had signed an application card for District 50 Hewas, however, one of those individuals of January 19 who had the temerity to bring forth thegrievances of the drivers as requested by Sawyer Obviously the Respondent chose to dischargeGarshick for this leadership of the employees as was further evidenced by MacOdrum's part-ing remark to Garshick at the discharge interviewThat Tuesday evening, January 23, when Brattin reported for work, he was sent by thedispatcher to see Frank Sawyer but met Francis Sawyer, Jr., on the way to his father's office.Upon being told that Sawyer, Sr , was busy, Brattin and Francis Sawyer, Jr., had a conversa-tionwhich began when Francis said, "Brattin, you double-crossed my father," and theninquired as to what Brattin sought to gain in the event the Respondent recognized "you."After a lengthy and amiable conversation with Francis, Burke walked in on his way to FrankSawyer's office and the three men went in together. As they did, Frank Sawyer stated,"Brattin and Burke, I hate you. I hate unions, I broke them before, and I will break themisOn the questionof credibility,the undersigned was impressed at the hearing by thealmost universal exactitude of the language attributed to each of the committee and Garshickby the various Respondent witnesses It hardly seems plausible to the undersigned that eachof the Respondent'switnesses could, or would, have remembered the exact same phraseby the identical speaker during the din of such a heated and lengthy session as was themeetingof January 19. CHECKER TAXI COMPANY281again.You double-crossedme You took my men out on strike You're fired as of thisminute." 19The third member of the committee,Bosworth,was sick on January 20 and, due to thestrike of January 22, did not report again for work until January 24,when MacOdrum gavehim a white discharge slip and,when asked for the reason for the discharge,stated, "I thinkyou know."Although Bosworth's discharge was not finally accomplished until January 24,theRespondent'sofficers had agreed upon the discharge at the same time that they hadagreed upon the other discharges here mentioned as shown by his dismissal slip which con-tained the notation"Mon."--obviously referring to Monday,January 22.According to Frank Sawyer,these 4 men were discharged because they "humiliated andinsulted"him personally.MacOdrum rather expanded on this same idea when he testifiedthat he considered it objectionable that the men should talk to a man of Sawyer's positionthe way they did. But it became clear from Sawyer's own testimony that the reason that hefelt"insulted and humiliated"was the fact that every time he thought he had succeeded ingetting the drivers to a state where they were about to abandon their strike and return towork, one of these 4 individuals would speak up with the result that the strikers would re-affirm their decision to remain on strike.No doubt it is an insulting and humiliating ex-perience for an employer to discover that his employees preferred to follow the leadershipof their own duly chosen leaders rather than his own when a labor dispute has arisen butdischarging employees for that cause is specifically prohibited by the Act,which guaranteesto the employees the right to be represented by persons of their own choosing During thatmeeting Sawyer specifically told Brattin and Burke that he "would never forgive them" forwhat they had done that night so that it is clear who were the objects of Sawyer's indignationand what caused that indignation.While,as noted above,some of the language used duringthemeeting was no doubt not of the best,still it was not exceptional around the garage andwould not have been cause for discharge except for the frustration Sawyer felt because ofhis inability to sway the men away from their own chosen leaders In situations such ashere involved,an employer cannot demand the niceties of tea party manners. At best, thisexception taken to the language used was merely a cover, up for the fact that Sawyer wasdischarging all three committee members because of their leadership of the employees intheir concerted activities and because,in exercising that leadership,they had bested himin an argument.Garshick was included in the discharge,the undersigned is convinced,solelybecause he too assumed a leading role during the meeting of January 19 in opposing Sawyer'sattempt to break the strikeThe undersigned is convinced and, therefore,finds that the Respondent discharged John A.Brattin, Howland E. Bosworth,William F. Burke, and Nathan Garshick on January 21 and 24,1952, because of their leadership of the Respondent's employees in their concerted activitiesand in order to discourage such concerted activities or membership in a labor organizationin violation of Section 8 (a) (3) of the Act.3.Thedischarges followingthe January22 strikeThe discharge of Garshick on January 21 was little known among the employees and,therefore,caused little,if any, comment. However, when Brattin and Burke,two of the com-mittee,were discharged for their activities on the evening of January 21 and it became clearthat the leaders of the concerted effort of the employees were to be disposed of, the matterbecame extremely serious to the men so far astheyand their individual rights were con-cerned.So a meeting of the committee was called at UMW headquarters on the morning ofJanuary 22.There the discharge of the committee at the Respondent's plant was discussedand recognized as a definite threat to the right of the employees to engage in concertedactivitiesItwas considered of sufficient importance by the whole committee for it to callastrikeagainst all the Boston and vicinity taxicab companies.Without such protest theemployees felt that their concerted efforts would be completely nullified by the dischargei9Of this statement as found above,Sawyer denied the second and third sentences onlyFrancis was not called as a witness.Sawyer also admitted that in June 1951,and thereafter, he had informed the committeethat he would be glad to assist them in getting rid of 496 and in helping them to set up theirown club,or company union,but that the committee had refused his assistance in thisendeavor.Itwas evident from these endeavors,as well as from comments made by Sawyeron the witness stand, that Sawyer did not like unions. 282DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the entire committee composed of representatives from all the barns or garages of thevarious companies in the city and vicinity. So the full committee, composed of membersfrom all the barns, decided to protest the discharges of the committee by the Respondentby striking all the barns in the city. Thus, the strike of January 22 was caused by the unfairlabor practices of the Respondent in discharging the committee and GarshickOn this occasion when word of the strike reached the Respondent's barn, or garage, mostof the afternoon shift drivers were already on the street and, upon learning of the strike,returned with their cabs to the barn, putup the cabs as best theycould, and joined the strikers.Again only a few drivers failed to join the strike This time the drivers were informed byRespondent's officials, not once but many times apiece, that, if the driver put up his cab andjoined the strike, the Respondent would consider him to have quit or voluntarily left hisemployment. The actions of the Respondent's officials in threatening the drivers with imme-diate discharge if they joined the strikers leaves no doubt that the Respondent intended todischarge these drivers who engaged in concerted activities by striking. As the driverswereengaged inaconcerted protest against the Respondent's unfair labor practice indischarging the drivers' committee, it is clear that they were engaged in a protected con-certed activity and that the strike, therefore, was an unfair labor practice strike.Respondent, however, contended that these two strikes were in fact but a single strikebrought for the sole purpose of securing the recognition of District 50 as the bargainingagent for the drivers. It based this contention upon the fact that on January 17, 1952, Dugan,representative of District 50, wrote and the following day telephoned the other taxicabcompanies in Boston and vicinity requesting that they recognize District 50 in lieu of Local496 and upon receiving negative responses to his request, ended the telephone conversationswith an enigmatic statement to the effect that that was "all" he wanted to know, that hewould close up the shop. While recognition of District 50 may have been a very small, inci-dental part of the reason for the strike of January 19 at the Respondent's barn, it could haveplayed no part at all in the strike of January 22 for the reason that that matter had beensettled at the end of the previous strike- -there was to be an election. It was only natural, evenas the Respondent had foreseen by retaining police protection after January 19, that thedrivers would go out on strike to protest the discharge of their leaders for their activitiesin leading the drivers during that first strike Obviously, therefore, the strike of January 22was called because of the discharge of the committee and GarshickEven assuming, contrary to the fact that the January 22 strike was caused by the demandfor recognition of District 50, still as that created a labor dispute, 20 the strikers remained"employees" under Section 2 (3) of the Act and, as such, entitled to reinstatement upon re-quest until replaced. In this case there is no claim even that the striking drivers werereplacedThe strike of January 22 was abandoned by the drivers upon the suggestion of a UMWofficialwho feared that the continuance of the strike would lead to bloodshed and violenceThe men thereupon voted to abandon the strike and the Respondent was notified that the menwould return to workWhen Burke appeared at the Respondent'sgarage toso inform theRespondent,Frank Sawyer ordered him off the premises on the ground that he had beendischarged previously, thus emphasizing the fact that Burke had been discharged for hisleadership of the men in their concerted activities.When the men reported back for work at the conclusion of the second strike, they weremet by MacOdrum with a list of the drivers together with the periods of their absencessubsequent to January 15, 1952, thus covering the period of both strikes This list and theuse made of it proved that the purpose thereof was to discharge those drivers who had beenon strike on both occasions. While MacOdrum maintained that he merely asked the mensent to him what they "intended to do"--he had no reasonable explanation for the presenceof the list--and abided by their own decision as to returning or not, the evidence fails to bearout this contention and proves that those individuals listed on Appendix A attached heretocalled before MacOdrum were, with hardly a word, handed their discharge slips Respond-ent's attempted explanation of those discharged on January 24 just does not conform to thefactsThe Respondent selected and discharged the men listed in Appendix A on January 24because they had twiceengaged inconcerted activities by striking on January 19 and againon January 22. It is clear that discharging employees for engaging in a protected concertedactivity is a violation of Section 8 (a) (3) of the Act.20 Ohio Ferro Alloys Corporation, 104 NLRB 542. CHECKER TAXI COMPANY283But the Respondent set forth certain special defenses in the case of certain of the indi-vidual dischargees which require a few words hereRespondent contended that it discharged Joseph Solomon at this time because his hackneylicense had been suspended by the Boston Police Department on January 17, 1952, a fact ofwhich Solomon had failed to notify the Respondent The fact of this matter was that, whileSolomon's license was suspended,itwas subsequently upon appeal ordered restored toSolomonThe facts also show, contrary to the Respondent's contention, that Solomon didnot drive after his suspension as he began, with the Respondent's consent, to work aroundthe garage which is pretty strong evidence that the Respondent knew of the suspension asof the time thereof Suspension of a hackney license never had been cause for dischargeprior to this occasion But Solomon had engaged in both strikes and, in fact, was the victimof the only violence of those 2 strikes when, on the night of January 22, he was, withoutprovocation,set uponand severely injured by 2 "goons" well known to the Boston PoliceDepartment.While Solomon was arrested by the police at this time, apparently for havingbeen the unsuspecting and injured victim of an unprovoked assault, he was subsequentlyacquitted by a jury after his 2 assailants pleaded guiltyMacOdrumalso intimatedthat the chief of the HackneyBureau, oneCaptain Charles F.Eldridge of the Boston Police Department, had ordered MacOdrum not to reinstate Solomonas a cab driver--Solomon'ssuspension grew out of an altercation with a Boston policeman.While Captain Eldridge denied this claim on the stand, he admitted that he might have"suggested" that Solomon was psychologically not a good risk as a cab driver So therewould appear to have been some semblance of fact in the MacOdrum testimony. Certainlyafter Solomon's suspension had been revoked and his license reissued to him, MacOdrumwell knew that Captain Eldridge had no authority to try to prevent the employment of Solomon.Any such effort on the part of a police captain would have amounted to a "black list." InadditionCaptain Eldridge testified positively, contrary to the Respondent's witnesses, thathe had telephoned the Respondent at the time of this suspension of Solomon's license andnotified the RespondentThe undersigned, therefore, finds that Solomon was dischargedbecause he participated in the concerted efforts of and with his fellow employees in violationof Section 8 (a) (3) of the Act. The undersigned further finds that the Respondent had knowl-edge of the suspension of Solomon's license and that he was not discharged on that account.The Respondent contended that Henry F. McCormick was discharged for having insulteda passenger in a cab driven by a nonstriker during the strike of January 22. This episodewas an unhappy one inwhichMcCormick,after addressing uncomplimentary language tothe nonstriking driver of a Checker cab, then opened the rear door of the cab and verballyabused the passenger therein for using a "scab cab." Although feelings were running highon all sides at the time of this episode, the undersigned believes that McCormick wentbeyond the limits of persuasion in his comments to the passenger of the cab and finds thatthe Respondent would have been justified for discharging McCormick had it not subsequentlyonMay 2, 1952, condoned that action on his part as will be more fully revealed herein-afterAs for driver Ralph T Powers, Respondent contended that it discharged this employeebecause he -physically assaulted John V. Jenkins, the then president of Local 496, on theevening of January 19, when Jenkins and 4 automobile loads of Teamsters' officials andattorneys drove into the Checker garage to confer with Sawyer regarding the strike. Jenkinswas not called as a witness. There was no evidence adduced in this record that PowershitJenkinsinfact,there is positive evidence in the record that Powers did not strikeJenkins even if he attempted to do so There is testimony from one Hyman Rudstein, anonstrikingChecker driver, who was 1 of the 25 drivers induced to drive on January 19in order to "support his wife and family," that Powers uponseeingJenkins step out of theautomobile said, "There goes the son-of-a-bitch now," and rushed towards Jenkins untilstopped by a policeman Rudstem testified that Powers then aimed a swing at him, Rudstein,but failed to landThere is no explanation at all as to why Powers suddenly changed fromallegedly assaulting Jenkins to striking at Rudstein In other respects Rudstein's testimonywas at variance with that of other witnesses for the Respondent and for 496 He was an un-impressive witness whose testimony may well have been colored by his desire to support"hiswife and family " The undersigned sees nothing in this occurrence, including thelanguage which was not unusual at the garage,2i which would disqualify Powers from rein-statement.tiContrary to the argument made in the Respondent's brief, this finding is not intendedas an insult to a fine body of men (the drivers) as implying that they used rougher language 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the cases of William H Brady, Calvin Pizzano, and George Morgan, the Respondentcontended that these men were discharged for having called in "sick" on January 22 andJanuary 21, respectively, and then were seen on the picket line on January 22 but there-after failed to report immediately at the conclusion of the second strike In the Brady case,theRespondent appears to be saying that the Respondent discharged him for telling an"untruth" about being too sick to work but still being seen on the picket line the same day.In all these instances the objection of the Respondent was to the fact that the men appearedon the picket line thus proving that he was engaged in concerted activities with his fellowemployeesAs the Respondent was at this time having difficulty in maintaining a sufficientlabor force, it is highly unlikely that it would fire a driver of some years standing forhaving told an "untruth " It has already been proved that the Respondent would fire a driverforengaging in concerted activitiesPizzano was a rather special case as he had beenemployed by the Respondent for a number of years despite the fact that throughout thiswhole period he had been suffering from a chronic ailment which made his working highlyirregularIn fact the undersigned had to excuse Pizzano from the witness stand prior tothe conclusion of his testimony for that very reason In Pizzano's case it is crystal clearthat it was the fact that Pizzano was seen on the picket line and not his customary absencefrom work which caused the Respondent to dispense with his servicesThe Respondent attempted in its brief to excuse the discharge of Donald McCarthy byFrank Sawyer for returning his cab on the evening of January 22, when the strike beganand when Frank Sawyer and all the other officials of the Respondent informed each returningdriver that if they put up their cabs that evening, they were "through" and would be con-sidered as having quit their employment The Respondent maintained that when McCarthywas interviewed by MacOdrum on January 25, and was asked "What do you want to do now'? "McCarthy's only answer was that he "had been fired by Sawyer " Thus the Respondentappears to argue that McCarthy was not refused reinstatement. This fails to take intoaccount the fact that MacOdrum handed McCarthy a discharge slip at the end of the interviewjust as he did with the remainder of the drivers discharged at the same time. Without thatwhite slip a driver could not have collected the pay then due him and would have remainedan employee The undersigned finds no merit in this argumentThe Respondent maintained that William Furman reported that he was "fed up," wasquitting, andwas going to go "chicken plucking" both at the beginning of the January 22strikeandwhen he was interviewed by MacOdrum on January 25. If Furman made thisstatement,which he positively denied, it is more than passing strange that he should havereported at the garage at the conclusion of the strike ready to go to work as usual. Despitethe absolute unanimity with which the three Respondent witnesses recalled Furman's alleged"chicken plucking" answer, the undersigned credits Furman's denial for he appeared to beas genuinely bewildered by that strange new occupation as was the undersigned In addition,the Respondent argued that as neither Furman nor McCarthy personally filed charges allegingtheirs to be a discriminatory discharge, these issues are barred by the statutory period of6months. Such argument disregards the law as the courts have applied it. It is thereforewithout merit.Robert Newell, according to MacOdrum and other Respondent witnesses, told MacOdrumat the time of his interview with MacOdrum on January 25, that he was "retiring from thecab business " Newell denied having made the remarks as above and testified credibly' thatwhen MacOdrum told him that he was sorry to have to discharge him, he (Newell) answeredthatMacOdrum should not feel too sorry for he "might retire from the cab business if hecould find something else as good " The undersigned finds, in accordance with Newell'stestimony, that he did not inform MacOdrum that he was retiring from the cab business.IfNewell had been retiring from the cab business it is hardly probable that he would havereported for work ready to drive a cab as usual when the dispatcher sent him in to seeMacOdrum.In its brief, the Respondent further noted that none of the individuals above named were"officials of the organizing committee nor unduly active in the strike.and hundreds ofother employees who participated in the strike were allowed to return to their jobs" ascompelling the conclusion that there was no "particular motive" for picking out these indi-viduals for discharge on January 25, other than the reasons the Respondent assigned abovefor their dischargeThis sockdolager ignores the fact the Respondent had previously dis-than any other group of men." Unlike the writer of that argument, the undersigned sees nosense in attempting to distort the facts of life to the extent that any group of men, whetherengaged in a strike or not, is going to restrict itself to the language of a tea party. CHECKER TAXI COMPANY285charged the leading and most active representatives of the employees, the three committeemenand Garshick, so that in order to prove to the remaining employees that participation in con-certed activities was inimitable to the retention of their employment with the Respondent,the Respondent was of necessity reduced to discharging some of the secondary participantsintheconcerted activities. If the men listed in Appendix A had not participated in bothstrikes, the undersigned is convinced that none of them would have been discharged. Inother words, the motivating cause for the discharge of the employees listed in Appendix Aattached hereto was the fact that each of them engaged in concerted activities by partici-pating in the strikes. Discharging an employee for this reason is a violation of Section 8(a) (3) of the Act and the undersigned so finds4.Thealleged offer of reinstatement of May 2On May 2,1952, the Respondent addressed the following letter to the discharged employeeslisted below:Dear Sir:You are hereby notified that you are offered reinstatement to your former position,ifyou accept the same on or before May 9, 1952; after which date we will replaceyour position with a new employee.Very truly yours,Checker Taxi CompanyIn this connection it is interesting to dote thatby 1 e t t e r dated May 6, 1952, Local 496answered a priorinquiry bythe Respondent as follows:In accordance with our telephone conversation I am hereby advising you based oninformation of the Union Treasurer and the books that the following men have auto-matically suspended their membership in Local496 (AFL)by being 3 months or moredelinquent in their dues:C. PizzanoW. M. BradyGeorge MorganJohn HartyH.McCormackW. HefterF. D. CallahanR. PowersR. NewellT. SalashinskyH. LewitusW. KellemsBy an undated letter to Respondent the following men were said by Local 496 to be inthe same delinquent status:James LeahyHealey Now(e)On May 7, 1952,the following letter was directed to the Respondentby theindividualslisted below:Dear Sir:Your letter of the 2nd instant addressed to the undersigned has been duly receivedInyour letter you offer us reinstatement to the former position that we held withyour Company and you asked our acceptance on or before May 9, 1952.337593 0 - 55 - 20 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn reply to your letter we accept the offer you have made and will report for workas directed on May, 1952.Very truly yours,/s/ James E. LeahyPeter SalashinskyFrancis CallahanRobert M. BritianWilliam H. BradyJohn A. HardyRalph T. PowersWalter F. HeflerCalvin PizzanoRobert Henry Clifford NewellWalter KellemsGeorge E.Morgan, Jr.Healy A NoweWhen the above-named individuals reported for work on May 9, as requested,they weresent to MacOdrum who told the men as they reported that "they would have to get straightenedout with the Union" before they could work.A large percent of the men involved then went tothe union office but were universally unable to locate any officer of the Union or clear up anydelinquency which might then have existedWhen told of the unavailability of the Union, allMacOdrum would say was that the men would have to get cleared with 496 before they couldgo to work A few of these men made a second unsuccessful attempt to get clearance from496 but were again unable to locate any officer or to accomplish their purpose.The im-possibility of securing clearance from 496 had been prophesied by some of these individualsduring their interview with MacOdrum.Itmust have come as no surprise to the Respondent.Because of this additional condition to reinstatement,ie , union clearance,and because ofthe Respondent's knowledge of the alleged delinquencyof thepersons offered reinstatementplus the strange absence of responsible officials of 496 on May 9, the advertised day forre-instatement,and for several days thereafter,the undersigned cannot accept this as a bonafide offer of reinstatement to the men involved Admittedly the Respondent offered rein-statement to these men only in order to eliminate the possibility of a back-pay order forthemAs the men went to the offices of 496 for the purpose ofpaying their dues- -as theRespondent knew--it is obvious that the Respondent knew that their inability to obtain "goodstanding"in the Union was not due to their unwillingness to pay or tender the regular duespayments to the Union which,by statute,is the only basis on which the Respondent wasentitled to terminate their employment.Indeed under the security clause of the contract, ifinterpretedso as to be legal,thesemen were entitled to a 30-day grace period beforehaving to pay their dues to 496 Thus by this very maneuver the Respondent again violatedproviso(B) of Section 8 (a) (3) because it had"reasonable grounds for believing that[union]membership was denied or terminated for reasons other than the failure of the employeeto tender"the regular union dues thus depriving Respondent of the right to refuse the menreinstatement.Itmight be added parenthetically here that the notice of January 10 with itsallusion to "dual unionism"couldwell have supplied the Respondent with the knowledgethat the tender of dues would not have been sufficient to establish the men involved in "goodstanding"in 496.In addition it should be pointed out that this offer of reinstatement to Henry F. McCormack,alluded to above,must be considered as condonation of what otherwise would have been con-duct sufficiently detrimental to have warranted Respondent's action in refusing him em-ployment.However,the- Respondent bymaking this alleged offer of reinstatement toMcCormack conclusively showed that the Respondent itself did not consider the actions ofMcCormack to be sufficient to deprive him of the employment status he had formally en-joyed.It is also interesting to note that a number of the men whom the Respondent dischargedon January 24, allegedly for special reasons,were included in the men offered reinstatementat this time This offer would thus appear to condone any defections which the Respondenthad noted in their cases.In the case of McCormack,the undersigned believes that,because of his illegal activitiesin regard to the passenger in a Checker cab, the policy of the Act will be better served ifback pay as to McCormack begins as of May 2, 1952. CHECKER TAXI COMPANY2875.Furtherdefensesraised by the Respondenta.Defense of fronting for noncomplying unionThe Respondent strongly argued in its brief that the Board should deny "jurisdiction tothe petitioners on the ground that they are fronting for a non-complying union." The Re-spondent cited the setting up of an "Organizing Committee for District 50" in which Brattin,Bosworth, and Burke were appointed temporary officers, the signing of authorization cardsfor District 50 by all the petitioners here, the disaffiliation of the individuals from Local 496and affiliation with District 50, and the financial and other assistance rendered by District50 to this dissident majority group during the short period while District 50 was active inthe case Respondent further made much of the fact that District 50 originally filed, and laterwithdrew, the unfair labor practice charges arising out of the discharge of Brattin, Bosworth,Burke, and Garshick before the Massachusetts Labor Relations Commission and the factthat Brattin thereafter had filed the original charge against the Respondent before the NationalLabor Relations Board which likewise was later withdrawn and replaced by charges filed bymost of the individuals here concerned.This technical argument omits any reference to the fact that these charges seek in no wayto secure any rights for or on behalf of District 50 The charges are strictly limited, as isthe complaint, to an attempt to address the wrongs done to the rights of the men as individualsThis argument is an attempt to penalize individuals by applying to them the disqualificationswhich Congress enacted to apply exclusively to labor organizations This contention furthercompletely eliminates from any consideration the fact that the committee had constitutedthe leadership of the employees for a long period prior to the time when District 50 wasasked to come into the picture to help and as well as long after District 50 had lost allinterest in the plight of the individuals here involved. For the reasons more fully setforth by the undersigned and adopted by the Board in the recent case of Ohio Ferro AlloysCorporation, 104 NLRB 542, the undersigned rejects this argument as being wholly withoutmerit 22There is, under the recent Board Decision of Wood Parts, Inc., 101 NLRB 445,the case ofWilliam F. Burke which might qualify as a case of" fronting." It developed in the evidencethat following Burke's discharge at a time when his physical condition prevented his workingsteadily,District 50 put him on its payroll as, so Burke testified, "a charitable measure"until he could work regularly again. Burke testified without contradiction that he was givenno assignments by District 50 in return for this compensation As District 50 stepped out ofthe present situation almost immediately after the failure of the January 24 strike, it isclear that whatever remuneration Burke received was definitely not in connection with thepresent incident. Under the situation existing here, where Burke had been one of the leadersof the employees long before and long after the participation of District 50 therein, theundersigned is inclined to believe that District 50 did place Burke upon its payroll for acouple of months as a charitable measure and in order to assist him to support himself andhis large family during the period when he was deprived of his employment with the Re-spondent by reason of the unfair labor practices of the Respondent. Under all these circum-stances the undersigned is not able to find that Burke is disqualified from using the facil-ities of the Board because of his alleged "fronting" for District 50. The undersigned, there-fore, finds that this defense raised by the Respondent is also without merit.bThedefense of the "no-strike clause"In its brief, the Respondent also argued that the strike of January 19 and January 22 wereillegal because the contract between the Respondent and Local 496 contained a "no-strikeclause." The Respondent therefore, argued that, even though the union-security clause con-tained in the contract be held illegal, it was separable from the rest of the contract, thusleaving the no-strike clause as well as the remainder of the contract in full force and effect.As it has already been held that Local 496 and the Respondent by their posted notices hadagreed upon an illegal enforcement of the union-security clause and that thereby the Re-22 Respondent's counsel states: "There is a duty on the part of the Board to enforce thelaw as it was intended." As Congress by its phraseology obviously intended only labororganizations to be disqualified, this decision conforms to counsel's request even thoughnot securing the results he had wished for. Counsel would extend congressional intent toabsurd lengths for the benefit of his client. 288DECISIONSOF NATIONAL LABOR RELATIONS BOARDspondent was illegally assisting 496 in violation of Section 8 (a) (2), this defense of sepa-rabilityhardly comes with good graces from the Respondent. It is now settled Board lawthat the signing of a labor contract by an employer does not give him the right to engagein unfair labor practices thereafter and to rely upon a "no-strike clause" contained in saidcontract as a defense.23 As the Respondent here was engaged in the illegal enforcement ofitsunion-security clause, it would seem that Respondent was estopped from insisting thattheemployees live up to the remainder of that contract, including the no-strike clauseIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connectionwith the operations of the Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYIthaving been found that the Respondent had engagedin certainunfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the ActIthaving been found that the Respondent discriminated against John A. Brattin, Howland E.Bosworth,NathanGarshick,William S. Burke, and the individuals listed in Appendix Aattached hereto, by discharging them because of their concerted activities, the undersignedwill, therefore, recommend that the Respondent offer to each of said employees immediateand full reinstatement 'to his former or substantially equivalent position, without prejudicetohis seniority or other rights and privileges and that the Respondent make each of saidemployees whole for any loss of pay he may have suffered by reason of such discriminationagainst him by payment to him of a sum of money equal to that which he would have earnedaswages from the date of the Respondent's discrimination as to him to the date of theofferof reinstatement less his netearningsduring such period in accordance with theformula set forth in F. W. Woolworth Company, 90 NLRB 289Ithaving further been found that the Respondent illegally assisted Local 496 by its illegalenforcement of the union-security clause, it will be recommended that the Respondent ceaseand desist from such illegal enforcement. In view of the great amount of time which haselapsed since the attempted illegal enforcement of this union-security clause and in viewof the fact that the contract has but a few months to run until its expiration date, the under-signed is not going to recommend that the whole contract in question be set aside as re-quired by the doctrine of the Resnickcase.24As the proper time for a new representationelection is rapidly approaching, the undersigned feels that this departure from the generalrule will more effectively effectuate the policies of the ActUpon the consideration of the record as a whole, the undersigned is convinced that the Re-spondent's conduct in discriminating against the above-named employees as it did togetherwith its other unlawful activities indicates an attitude of opposition to the purposes of theAct generally In order, therefore, to make effective the interdependent guarantees ofSection 7 of the Act, thereby minimizing industrial strife, which burdens and obstructscommerce, and thus effectuate the policies of the Act, it will be recommended that theRespondent cease and desist from in any manner infringinguponthe rights guaranteed inSection 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record, the undersignedmakes the followingCONCLUSIONS OF LAW1.District 50, United Mine Workers of America, and Local 496, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, A. F. L., are labor organ-izations within the meaning of Section 2 (5) of the Act2By discriminating in regard to the hire and tenure of employment of John A. Brattin,Howland E. Bosworth, Nathan Garshick, William S Burke, and those employees listed in23So an employer cannot enforce one part of the contract in an illegal fashion and stilldemand strict adherence by the employees to another section of the same contract2486 NLRB 38. CHECKER TAXI COMPANY289Appendix A, therebyencouragingmembershipin Local496 and discouraging concerted ac-tivities among its employees,the Respondent has engaged in and is engaging in unfair laborpracticeswithinthe meaningof Section8 (a) (3) and(1) of the Act.3.By enforcing the union-security clause of its contractwith Local 496 inan illegalmanner,theRespondent has engaged in and is engaging in. unfair labor practices withinthe meaning of Section8 (a) (2) of the Act4By interferingwith,restraining,and coercing the employees in the exercise of therights guaranteedin Section 7 of theAct, the Respondent has engaged in and is engagingin unfair labor practiceswithinthe meaning of Section8 (a) (1) of the Act.5.Theaforesaid unfair labor practices are unfair labor practices affectingcommercewithinthe meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX AWilliam H. BradyRobert M.BrittanFrancis P. CallahanWilliam B. FurmanJohn A. HartyWalterF. HefterWalter KellemsJames E. LeahyBert LewitusHenry F. McCormackGeorge E. Morgan, Jr.Robert H. NewellHealy A. NoweCalvin PizzanoRalph T. PowersPeter SalashinskyMaurice A. ShapiroJosef SolomonSidney A. SpilbergDonald McCarthyAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we here-by notify our employees that:WE WILL NOT in any manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations, tojoin or assist any labororganization,to bargain collectively through representativesof their own choosing, and toengagein concerted activities for the purpose of collec-tivebargaining or other mutual aid or protection, and to refrain from any or all ofsuch activities except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the ActWE WILL offer to the employees named below immediate and full reinstatementto their former or substantially equivalent positions without prejudice to any seniorityor other rights and privileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Howland E. BosworthWilliam H. BradyJohn A.BrattinRobertM. BritianWilliam F. BurkeFrancis P. CallahanWilliam B. FurmanNathan GarshickJohn A. HartyWalter F. HefterWalter KellemsJames E. LeahyBert LewitusHenry F. McCormackGeorge E Morgan, Jr.Robert H. NewellHealy A i loweCalvin PizzanoRalph T. PowersPeter SalashinskyMaurice A. ShapiroJosef SolomonSidney A. SpilbergDonald McCarthy 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT enforce the union-security clause in our present contractwith Local496, International Brotherhood of Teamsters,Chauffeurs,Warehousemen &Helpersof America,A. F. L.All our employees are free to become or remain members of any labor organization. Wewill not discriminate in regard to hire or tenure of employment or any term or conditionof employment against any employee because of membership in or activity on behalf of anylabor organization.CHECKER TAXI COMPANY,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must' remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.HOUSTON TERMINAL WAREHOUSE & COLD STORAGE COM-PANY, PetitionerandGENERAL DRIVERS, WAREHOUSE-MEN & HELPERS, LOCAL NO. 968, AFL. Case No. 39-RM-29. December 4, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John F. Burst,hearing officer.The hearing officer'srulingsmade at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.TheEmployer is engaged in commerce within themeaning ofthe Act.2.General Drivers, Warehousemen & Helpers, Local No.968,AFL,isa labor organization claiming to representemployees of the Employer.3.The alleged question concerning representation:At the hearing, the Employer-Petitioner stated that it didnot question the majority status of the Union in a residualunit of refrigeration engineers and checkers, and agreed tobargain with the Union without an election, as the representa-tive of those employees whom the Board found to be nonsuper-visory. The Employer contends that only three refrigerationengineersmay properly be included in the unit, and that thechief refrigeration engineer and all the checkers must beexcluded as supervisors. The Union asserts that neither thecheckers nor the chief engineer are supervisors.The Employer operates a warehouse for the storage of foodproducts and other merchandise, including the cold storage offrozen and perishable goods. It receives and forwards ship-ments of merchandise by rail and truck; it employs approxi-mately 50 laborers in the movement and storing of the goodsat the docks and around the warehouse. The laborers are107 NLRB No. 83.